UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-147193 FluoroPharma Medical, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8325616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Boylston Street, Suite 1600 Boston, MA (Address of principal executive offices) (Zip Code) (617) 456-0366 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 15, 2011, there were20,902,653 shares of $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE FluoroPharma Medical, Inc. (the "Company") is filing this Amendment No. 1 on Form 10-Q/A (the "First Amendment") to its Quarterly Report for the quarter ended June 30, 2011, which was filed with the Securities and Exchange Commission on August 15, 2011 (the "Form 10-Q"). This First Amendment is being filed to include restated financials as of and for the period ended June 30, 2011 to reflect preferred stock dividends totaling $841,296 following the guidance of ASC 470-20. As a result of the restatement, the Company has revised its internal controls and procedures to disclose that they are not effective for the period covered by this report. No other changes have been made to the Form 10-Q. This First Amendment speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. -i- FORM 10-Q FluoroPharma Medical Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). Consolidated Balance Sheets 1 Consolidated Statements of Operations – unaudited 2 Consolidated Statements of Cash Flows - unaudited 3 Notes to Consolidated Financial Statements – unaudited 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation. 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4.Controls and Procedures. 24 PART II- OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. (Removed and Reserved). 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signatures -ii- Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). FLUOROPHARMA MEDICAL, INC. and SUBSIDIARY (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 RESTATED (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 3,024,380 $ 11,413 Subscription recievable 218,753 Prepaid expenses 82,003 15,766 Total Current Assets 3,325,136 27,179 Property and equipment, net 19,275 29,952 Intangible assets, net 50,569 55,890 Total Assets $ 3,394,979 $ 113,021 LIABILITIES AND STOCKHOLDERS’ (EQUITY) Current Liabilities: Accounts payable $ 544,874 $ 842,357 Accrued expenses 71,844 649,998 Short-term convertible notes payable - 538,828 Total Current Liabilities 616,719 2,031,183 Commitments & Contingencies - - Stockholders’ Equity (Deficit): Preferred stock Series A; $0.001 par value, 3,500,000 authorized 1,500,000 and 0 shares issued and outstanding 1,807 - Common stock - Class A - $0.001 par value, 200,000,000 authorized, 20,419,325 and 8,470,025 shares issued and outstanding 20,420 8,470 Additional paid-in capital 14,212,650 6,541,604 Deficit accumulated in the developmentstage (11,456,616 ) (8,468,236 ) Total Stockholders’ (Equity) 2,778,261 (1,918,162 ) Total Liabilities and Stockholders’ (Equity) $ 3,394,979 $ 113,021 The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents FLUOROPHARMA MEDICAL, INC. and SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the 3 Months Ended June 30, For the 6 Months Ended June 30, June 13, 2003 (inception) to 2011 2010 2011 2010 June 30, 2011 RESTATED RESTATED RESTATED Operating Expenses: General and administrative $ 1,506,684 $ 78,382 $ 1,523,717 $ 165,226 $ 4,424,469 Professional fees 181,855 53,998 340,618 88,459 2,800,871 Research and development 245,236 31,650 245,236 48,300 4,248,483 Sales - - 269 - 1,291 Amortization 3,911 3,911 7,822 7,822 91,040 Depreciation 5,678 6,559 11,682 13,109 119,197 Total Operating Expenses 1,943,363 174,499 2,129,344 322,916 11,685,351 - - Loss from Operations (1,943,363 ) (174,499 ) (2,129,344 ) (322,916 ) (11,685,351 ) Other Income (Expense): Interest income - 4,327.00 Gain on debt reconstruction - 1,358,127.00 Loss on disposition of fixed assets - (71,550 ) Gain on settlement of Accounts Payable 113,406 - 113,406 - 113,406 Interest expense (105,970 ) (16,847 ) (131,146 ) (23,741 ) (334,279 ) Total Other Income (Expense), net 7,436 (16,847 ) (17,740 ) (23,741 ) 1,070,031 Net Loss (1,935,927 ) (191,346 ) (2,147,084 ) (346,657 ) (10,615,320 ) Preferred Stock Dividend (841,296 ) (841,296 ) (841,296 ) Net Loss Applicable to Common Shareholders $ (2,777,223 ) $ (191,346 ) $ (2,988,380 ) $ (346,657 ) (11,456,616 ) Net loss per common share Basic $ (0.18 ) $ (0.01 ) $ (0.21 ) $ (0.01 ) Diluted $ (0.18 ) $ (0.01 ) $ (0.21 ) $ (0.01 ) Weighted Average Shares Used in per Share Calculation: Basic 15,641,973 12,705,038 14,173,505 12,705,038 Diluted 15,641,973 12,705,038 14,173,505 12,705,038 The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents FLUOROPHARMA MEDIAL, INC. and SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the 6 months Ending June 30, June 13, 2003 (inception) to 2011 2010 June 30, 2011 RESTATED RESTATED CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,147,084) $ (346,657) $ (10,615,320) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization 19,504 20,931 210,237 Issuance of common stock for consulting - - 23,488 Expenses related to employee stock options 1,566,816 22,063 2,132,906 Expenses related to issuance of warrants - 3,516 10,646 Amortization of debt discount 8,646 (2,669) 8,646 Non-cash fair value of stock options issued to - - - non-employees for consulting - - 1,370,926 Loss on fixed asset dispositions - - 71,550 Gain on debt settlement - - (1,358,127) Expenses paid by issuance of preferred stock/common stock 98,649 - 148,649 Expenses paid by issuance of debt - - - (Increase) decrease in: - - - Accounts receivable (218,753) 47,815 (168,753) Prepaid expenses (66,237) (15,164) (82,002) Deposits - - - Increase (decrease) in: - - Accounts payable (240,368) (39,435) 785,134 Accrued expenses (226,704) 59,759 530,361 Net Cash Used by Operating Activities (1,205,531) (249,842) (6,931,659) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for intangible assets (2,500) - (141,609) Net cash received in acquisition 69 - 69 Cash paid for purchase of property and equipment - (1,455) (208,619) Net Cash Used by Investing Activities (2,431) (1,455) (350,159) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes – stockholder - - 1,400,000 Proceeds from issuance of short-term convertible notes 195,000 250,000 735,000 Advances from stockholders - - 679,500 Proceeds from sale of common stock - Class A, net 2,630,929 - 4,948,750 Proceeds from sale of common stock - Class B - - 622,948 Proceeds from sale of preferred stock, net 1,395,000 - 1,920,000 Net Cash Provided by Financing Activities 4,220,929 250,000 10,306,198 3,012,967 Net Increase (Decrease) in Cash and Cash Equivalents 3,012,967 (1,297) 3,024,380 Cash and Cash Equivalents, Beginning of Period 11,413 1,724 0 Cash and Cash Equivalents, End of Period $ 3,024,380 427 3,024,380 Supplemental Cash Flow Disclosures: Interest expense paid in cash $ - - Income tax paid $ - - Supplemental Non-Cash Disclosure: Conversion of preferred stock to common stock $ - $ - $ 288 Preferred stock dividend (see Notes 1 and 8) $ 841,296 $ $ 841,296 Notes payable – stockholder – settled in common stock $ 835,000 $ - $ 1,400,000 Accrued interest – stockholder – settled in common stock $ 41,180 $ - $ 109,889 Advances from stockholders settled in common stock $ - $ - $ 679,500 Accounts payable settled in common stock $ - $ - $ 103,872 Accounts payable settled in common stock options $ - $ - $ 30,500 Accrued expenses settled in common stock options $ - $ - $ 3,000 Decrease in accounts payable related to fixed asset disposition $ - $ - $ 133,314 Decrease in accounts payable related to settlement $ 113,406 $ - $ 48,000 Decrease in accrued expenses related to settlement $ - $ - $ 3,000 Increase in accounts receivable related to common stock issuance $ - $ - $ 50,000 Fixed asset acquired in merger $ 1,005 $ - $ - The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. RESTATEMENT The financial statements as of and for the period ended June 30, 2011 have been restated to reflect preferred stock dividends totaling $841,296. This restatement results from the Company following the guidance of ASC 470-20, which provides accounting guidance for convertible preferred stock with detachable warrants, related to its recent issuance of Series A Preferred Stock and corresponding detachable Series A Warrant in May 2011. As a result of this guidance, since the preferred stock is permitted to be converted by the holder upon issuance, the Company recorded a preferred stock dividend of $420,648, representing the relative fair value of the Series A Warrant, and an additional preferred stock dividend of $420,648, representing the beneficial conversion feature for the Series A Preferred Stock, as of the date of the closing of the equity financing. The effect of this restatement is an increase to additional paid in capital of $841,296 with a corresponding charge to accumulated deficit for the same amount as of and for the period ended June 30, 2011. This restatement has no impact on the Company's net financial condition. The consolidated statement of operations for the three and six months ended June 30, 2011 and for the cumulative period June 13, 2003 (inception) to June 30, 2011 each reflect a preferred stock dividend of $841,296. The effect of this restatement on loss per share is to increase the loss from a previously reported amount of $(0.02) and $(0.02) per share for the three and six months ended June 30, 2011 to a revised net loss per share of $(0.18) and $(0.21) per share, respectively.See Note 8 for additional information related to the Series A Preferred Stock equity financing. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements of FluoroPharma Medical, Inc. andsubsidiaries (“FPM” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the rules and regulations of the U.S. Securities and Exchange Commission (the "SEC"). Accordingly, the unaudited consolidated financial statements do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting of only normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending December31, 2011 or for any other interim period. As of June 30, 2011, the Company has not generated any revenues from the development of its products and is therefore still considered to be a development stage company as defined in Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 915 “Development Stage Entities”. The Company is devoting substantially all of its present efforts to research and development of commercially viable products that meet the standards of and are approved by the Food and Drug Administration, raising capital and attracting qualified advisors and personnel to further advance the Company’s goals. The Company has not commenced its planned principal operations, has not generated any revenues from operations and has no assurance of any future revenues. All losses accumulated since incorporation on June 13, 2003 have been considered as part of the Company's development stage activities. On May 16, 2011, the Company entered into an Agreement and Plan of Merger and Merger (the "Merger Agreement") by and among FPM, FluoroPharma, Inc., a Delaware corporation ("FPI"), and FPI Merger Corporation, a newly formed, wholly owned Delaware subsidiary of FPM ("MergerCo”). Upon closing of the merger transaction contemplated under the Merger Agreement (the "Merger"), on May 16, 2011, MergerCo merged with and into FPI, and FPI, as the surviving corporation, became a wholly owned subsidiary of FPM. The acquisition will be accounted for as a reverse merger using accounting principles applicable to reverse acquisitions whereby the financial statements subsequent to the date of the transaction are presented as a continuation of FPI. Under reverse acquisition accounting FluoroPharma, Inc. (the legal subsidiary) will be treated as the accounting parent (acquirer) and FPM (the legal parent) will be treated as the accounting subsidiary (acquiree).All outstanding shares have been restated to reflect the effect of the recapitalization, which includes a 3 for 2 issuance of FPM shares to FPI shareholders Accounting for Share-Based Payments The Company follows the provisions of ASC Topic 718, which establishes the accounting for transactions in which an entity exchanges equity securities for services and requires companies to expense the estimated fair value of these awards over the requisite service period. FPM uses the Black-Scholes option pricing model in determining fair value. Accordingly, compensation cost has been recognized using the fair value method and expected term accrual requirements as prescribed, which resulted in employee stock-based compensation expense for the six months ending June 30, 2011 and 2010 of $1,566,816 and $7,931, respectively. A portion of the 2011 expense was the result of changes to the terms of previously granted options in the Merger. The number of shares increased (3 for 2) and the exercise prices decreased. -4- Table of Contents The Company accounts for share-based payments granted to non-employees in accordance with ASC Topic 505, “Equity Based Payments to Non-Employees.” The Company determines the fair value of the stock-based payment as either the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.If the fair value of the equity instruments issued is used, it is measured using the stock price and other measurement assumptions as of the earlier of either (1) the date at which a commitment for performance by the counterparty to earn the equity instruments is reached, or (2) the date at which the counterparty’s performance is complete. The fair value of each share based payment is estimated on the measurement date using the Black-Scholes model with the following assumptions: (Unaudited) (Unaudited) Risk-free interest rate % % Expected volatility % 75% - 134.06 % Dividend yield 0
